Exhibit 10.2B
Tax Allocation Agreement
Examples of Calculations Pursuant to Sections 5.6 (c), (d), (f), and (g).
(all amounts in $000)
Example 1
Facts:

1.   As a result of a Redetermination (“First Redetermination”) for the REI
Consolidated Group Consolidated Return for the year 1999 (a Pre-Distribution
Period), a Temporary Tax Adjustment (“First Temporary Tax Adjustment”) with a
negative value arises from an increase of $22,857 to items of expense from the
amount reported on the REI Consolidated Group Consolidated Return for the year
1999. The First Temporary Tax Adjustment is not an RES Temporary Tax Adjustment.
The First Redetermination is the first Redetermination that has occurred since
the effective date of the Tax Allocation Agreement, and the only Temporary Tax
Adjustment resulting from the First Redetermination is the First Temporary Tax
Adjustment.   2.   As a result of a Redetermination (“Second Redetermination”)
for the REI Consolidated Group Consolidated Return for the year 2000 (a
Pre-Distribution Period), a Temporary Tax Adjustment (“Second Temporary Tax
Adjustment”) with a positive value arises from a decrease of $142,857 to items
of expense from the amount reported on the REI Consolidated Group Consolidated
Return for the year 2000. The Second Temporary Tax Adjustment is not an RES
Temporary Tax Adjustment. No Redetermination with respect to an REI Consolidated
Group Consolidated Return occurred after the First Redetermination and before
the Second Redetermination. The only Temporary Tax Adjustment resulting from the
Second Redetermination is the Second Temporary Tax Adjustment.

Calculations for First Redetermination:
Step 1: calculate value of First Temporary Tax Adjustment pursuant to
Section 5.6(c):

         
First Redetermination increase to items of expense from the amount reported on
the REI Consolidated Group Consolidated Return for the year 1999
    ($22,857 )
 
       
Highest Federal Income Tax Rate applicable to corporations in effect during the
Pre-Distribution Period to which the Redetermination that produced such First
Temporary Tax Adjustment relates.
    35 %
 
     
 
       
Value of First Temporary Tax Adjustment
    ($8,000 )
 
     

1



--------------------------------------------------------------------------------



 



Step 2: determine Temporary Tax Adjustment Balance pursuant to Section 5.6(d):

         
The cumulative value of the Temporary Tax Adjustments that have occurred prior
to the First Redetermination pursuant to Section 5.6(c)
  $ 0  
 
       
Value of First Temporary Tax Adjustment pursuant to Section 5.6(c) (First
Redetermination, Step 1)
    ($8,000 )
 
     
 
       
Temporary Tax Adjustment Balance pursuant to Section 5.6(d)
    ($8,000 )
 
     

Step 3: calculate Temporary Tax Adjustment Payment Balance pursuant to
Section 5.6(f):

         
The cumulative value of the Temporary Tax Adjustment Payments that have occurred
prior to the First Redetermination pursuant to 5.6(f)(i)
  $ 0  
 
       
First Redetermination — Temporary Tax Adjustment Payment from REI to Unregco
(First Redetermination, Step 4)
    ($7,000 )
 
     
 
       
Temporary Tax Adjustment Payment Balance (post First Redetermination)
    ($7,000 )
 
     

Step 4: calculate Temporary Tax Adjustment Payment pursuant to Section 5.6(g):

         
Temporary Tax Adjustment Payment Balance immediately before First
Redetermination
  $ 0  
 
       
Temporary Tax Adjustment Balance (First Redetermination, Step 2)
    ($8,000 )
 
     
 
       
Amount by which Temporary Tax Adjustment Balance is less than (-$1,000),
represented as a negative amount
    ($7,000 )
 
       
Temporary Tax Adjustment Payment from REI to Unregco
    ($7,000 )
 
     

2



--------------------------------------------------------------------------------



 



Calculations for Second Redetermination:
Step 1: calculate value of Second Temporary Tax Adjustment pursuant to
Section 5.6(c):

         
Second Redetermination decrease to items of expense from the amount reported on
the REI Consolidated Group Consolidated Return for the year 2000
  $ 142,857  
 
       
Highest Federal Income Tax Rate applicable to corporations in effect during the
Pre-Distribution Period to which the Redetermination that produced such
Temporary Tax Adjustment relates.
    35 %
 
     
 
       
Value of Second Temporary Tax Adjustment
  $ 50,000  
 
     

Step 2: determine Temporary Tax Adjustment Balance pursuant to Section 5.6(d):

         
The cumulative value of the Temporary Tax Adjustments that have occurred prior
to the Second Redetermination pursuant to Section 5.6(c) (First Redetermination,
Step 2)
    ($8,000 )
 
       
Value of Second Temporary Tax Adjustment pursuant to Section 5.6(c) (Second
Redetermination, Step 1)
  $ 50,000  
 
     
 
       
Temporary Tax Adjustment Balance pursuant to Section 5.6(d)
  $ 42,000  
 
     

Step 3: calculate Temporary Tax Adjustment Payment Balance pursuant to
Section 5.6(f):

         
Temporary Tax Adjustment Payment Balance (First Redetermination, Step 3)
    ($7,000 )
 
       
Temporary Tax Adjustment Payment (Second Redetermination, Step 4)
  $ 34,000  
 
     
 
       
Temporary Tax Adjustment Payment Balance (post Second Redetermination)
  $ 27,000  
 
     

3



--------------------------------------------------------------------------------



 



Step 4: calculate Temporary Tax Adjustment Payment pursuant to Section 5.6(g):

         
Temporary Tax Adjustment Balance (Second Redetermination, Step 2)
  $ 42,000  
 
       
Temporary Tax Adjustment Payment Balance (First Redetermination, Step 3)
    ($7,000 )
 
       
Amount by which Temporary Tax Adjustment Balance is greater than
       
$15,000
  $ 27,000  
 
     
 
       
Temporary Tax Adjustment Payment from Unregco to REI
  $ 34,000  
 
     

4



--------------------------------------------------------------------------------



 



Tax Allocation Agreement
Examples of Calculations Pursuant to Sections 5.6 (c), (d), (f), and (g).
(all amounts in $000)
Example 2
Facts:

1.   As a result of a Redetermination (“First Redetermination”) for the REI
Consolidated Group Consolidated Return for the year 1999 (a Pre-Distribution
Period), a Temporary Tax Adjustment (“First Temporary Tax Adjustment”) with a
negative value arises from an increase of $22,857 to items of expense from the
amount reported on the REI Consolidated Group Consolidated Return for the year
1999. The First Temporary Tax Adjustment is not an RES Temporary Tax Adjustment.
The First Redetermination is the first Redetermination that has occurred since
the effective date of the Tax Allocation Agreement, and the only Temporary Tax
Adjustment resulting from the First Redetermination is the First Temporary Tax
Adjustment.   2.   As a result of a Redetermination (“Second Redetermination”)
for the REI Consolidated Group Consolidated Return for the year 2000 (a
Pre-Distribution Period), a Temporary Tax Adjustment (“Second Temporary Tax
Adjustment”) with a positive value arises from a decrease of $14,286 to items of
expense from the amount reported on the REI Consolidated Group Consolidated
Return for the year 2000. The Second Temporary Tax Adjustment is not an RES
Temporary Tax Adjustment. No Redetermination with respect to an REI Consolidated
Group Consolidated Return occurred after the First Redetermination and before
the Second Redetermination. The only Temporary Tax Adjustment resulting from the
Second Redetermination is the Second Temporary Tax Adjustment.

Calculations for First Redetermination:
Step 1: calculate value of First Temporary Tax Adjustment pursuant to
Section 5.6(c):

         
First Redetermination increase to items of expense from the amount reported on
the REI Consolidated Group Consolidated Return for the year 1999
    ($22,857 )
 
       
Highest Federal Income Tax Rate applicable to corporations in effect during the
Pre-Distribution Period to which the Redetermination that produced such First
Temporary Tax Adjustment relates.
    35 %
 
     
 
       
Value of First Temporary Tax Adjustment
    ($8,000 )
 
     

1



--------------------------------------------------------------------------------



 



Step 2: determine Temporary Tax Adjustment Balance pursuant to Section 5.6(d):

         
The cumulative value of the Temporary Tax Adjustments that have occurred prior
to the First Redetermination pursuant to Section 5.6(c)
  $ 0  
 
       
Value of First Temporary Tax Adjustment pursuant to Section 5.6(c) (First
Redetermination, Step 1)
    ($8,000 )
 
     
 
       
Temporary Tax Adjustment Balance pursuant to Section 5.6(d)
    ($8,000 )
 
     

Step 3: calculate Temporary Tax Adjustment Payment Balance pursuant to
Section 5.6(f):

         
The cumulative value of the Temporary Tax Adjustment Payments that have occurred
prior to the First Redetermination pursuant to 5.6(f)(i)
  $ 0  
 
       
First Redetermination — Temporary Tax Adjustment Payment from REI to Unregco
(First Redetermination, Step 4)
    ($7,000 )
 
     
 
       
Temporary Tax Adjustment Payment Balance (post First Redetermination)
    ($7,000 )
 
     

Step 4: calculate Temporary Tax Adjustment Payment pursuant to Section 5.6(g):

         
Temporary Tax Adjustment Payment Balance immediately before First
Redetermination
  $ 0  
 
       
Temporary Tax Adjustment Balance (First Redetermination, Step 2)
    ($8,000 )
 
     
 
       
Amount by which Temporary Tax Adjustment Balance is less than (-$1,000),
represented as a negative amount
    ($7,000 )
 
       
Temporary Tax Adjustment Payment from REI to Unregco
    ($7,000 )
 
     

2



--------------------------------------------------------------------------------



 



Calculations for Second Redetermination:
Step 1: calculate value of Second Temporary Tax Adjustment pursuant to
Section 5.6(c):

         
Second Redetermination decrease to items of expense from the amount reported on
the REI Consolidated Group Consolidated Return for the year 2000
  $ 14,286  
 
       
Highest Federal Income Tax Rate applicable to corporations in effect during the
Pre-Distribution Period to which the Redetermination that produced such Second
Temporary Tax Adjustment relates.
    35 %
 
     
 
       
Value of Second Temporary Tax Adjustment
  $ 5,000  
 
     

Step 2: determine Temporary Tax Adjustment Balance pursuant to Section 5.6(d):

         
The cumulative value of the Temporary Tax Adjustments that have occurred prior
to the Second Redetermination pursuant to Section 5.6(c) (First Redetermination,
Step 2)
    ($8,000 )
 
       
Value of Second Temporary Tax Adjustment pursuant to Section 5.6(c) (Second
Redetermination, Step 1)
  $ 5,000  
 
     
 
       
Temporary Tax Adjustment Balance pursuant to Section 5.6(d)
    ($3,000 )
 
     

Step 3: calculate Temporary Tax Adjustment Payment Balance pursuant to
Section 5.6(f):

         
Temporary Tax Adjustment Payment Balance (First Redetermination, Step 3)
    ($7,000 )
 
       
Temporary Tax Adjustment Payment (Second Redetermination, Step 4)
  $ 5,000  
 
     
 
       
Temporary Tax Adjustment Payment Balance (post Second Redetermination)
    ($2,000 )
 
     

3



--------------------------------------------------------------------------------



 



Step 4: calculate Temporary Tax Adjustment Payment pursuant to Section 5.6(g):

         
Temporary Tax Adjustment Balance (Second Redetermination, Step 2)
    ($3,000 )
 
     
 
       
Temporary Tax Adjustment Payment Balance (First Redetermination, Step 3)
    ($7,000 )
 
       
Amount by which Temporary Tax Adjustment Balance is less than ($1,000),
represented as a negative amount
    ($2,000 )
 
     
 
       
Temporary Tax Adjustment Payment from Unregco to REI
  $ 5,000  
 
     

4



--------------------------------------------------------------------------------



 



Tax Allocation Agreement
Examples of Calculations Pursuant to Sections 5.6 (c), (d), (f), and (g).
(all amounts in $000)
Example 3
Facts:

1.   As a result of a Redetermination (“First Redetermination”) for the REI
Consolidated Group Consolidated Return for the year 1999 (a Pre-Distribution
Period), a Temporary Tax Adjustment (“First Temporary Tax Adjustment”) with a
positive value arises from a decrease of $142,857 to items of expense from the
amount reported on the REI Consolidated Group Consolidated Returns for the year
1999. The First Temporary Tax Adjustment is not an RES Temporary Tax Adjustment.
The First Redetermination is the first Redetermination that has occurred since
the effective date of the Tax Allocation Agreement, and the only Temporary Tax
Adjustment resulting from the First Redetermination is the First Temporary Tax
Adjustment.   2.   As a result of a Redetermination (“Second Redetermination”)
for the REI Consolidated Group Consolidated Returns for the year 2000 (a
Pre-Distribution Period), a Temporary Tax Adjustment (“Second Temporary Tax
Adjustment”) with a negative value arises from an increase of $22,857 to items
of expense from the amount reported on the REI Consolidated Group Consolidated
Return for the year 2000. The Second Temporary Tax Adjustment is not an RES
Temporary Tax Adjustment. No Redetermination with respect to an REI Consolidated
Group Consolidated Return occurred after the First Redetermination and before
the Second Redetermination. The only Temporary Tax Adjustment resulting from the
Second Redetermination is the Second Temporary Tax Adjustment.

Calculations for First Redetermination:
Step 1: calculate value of First Temporary Tax Adjustment pursuant to
Section 5.6(c):

         
First Redetermination decrease to items of expense from the amount reported on
the REI Consolidated Group Consolidated Return for the year 1999
  $ 142,857  
 
       
Highest Federal Income Tax Rate applicable to corporations in effect during the
Pre-Distribution Period to which the Redetermination that produced such First
Temporary Tax Adjustment relates.
    35 %
 
     
 
       
Value of First Temporary Tax Adjustment
  $ 50,000  
 
     

1



--------------------------------------------------------------------------------



 



Step 2: determine Temporary Tax Adjustment Balance pursuant to Section 5.6(d):

         
The cumulative value of the Temporary Tax Adjustments that have occurred prior
to the First Redetermination pursuant to Section 5.6(c)
  $ 0  
 
       
Value of First Temporary Tax Adjustment pursuant to Section 5.6(c) (First
Redetermination, Step 1)
  $ 50,000  
 
     
 
       
Temporary Tax Adjustment Balance pursuant to Section 5.6(d)
  $ 50,000  
 
     

Step 3: calculate Temporary Tax Adjustment Payment Balance pursuant to
Section 5.6(f):

         
The cumulative value of the Temporary Tax Adjustment Payments that have occurred
prior to the First Redetermination pursuant to 5.6(f)(i)
  $ 0  
 
       
First Redetermination — Temporary Tax Adjustment Payment from Unregco to REI
(First Redetermination, Step 4)
  $ 35,000  
 
     
 
       
Temporary Tax Adjustment Payment Balance (post First Redetermination)
  $ 35,000  
 
     

Step 4: calculate Temporary Tax Adjustment Payment pursuant to Section 5.6(g):

         
Temporary Tax Adjustment Balance immediately before First Redetermination
  $ 0  
 
       
Temporary Tax Adjustment Balance (First Redetermination, Step 2)
  $ 50,000  
 
     
 
       
Amount by which Temporary Tax Adjustment Balance is greater than $15,000
  $ 35,000  
 
       
Temporary Tax Adjustment Payment from Unregco to REI
  $ 35,000  

2



--------------------------------------------------------------------------------



 



Calculations for Second Redetermination:
Step 1: calculate value of Second Temporary Tax Adjustment pursuant to
Section 5.6(c):

         
Second Redetermination increase to items of expense from the amount reported on
the REI Consolidated Group Consolidated Return for the year 2000
    ($22,857 )
 
       
Highest Federal Income Tax Rate applicable to corporations in effect during the
Pre-Distribution Period to which the Redetermination that produced such Second
Temporary Tax Adjustment relates.
    35 %
 
     
 
       
Value of SecondTemporary Tax Adjustment
    ($8,000 )
 
     

Step 2: determine Temporary Tax Adjustment Balance pursuant to Section 5.6(d):

         
The cumulative value of the Temporary Tax Adjustments that have occurred prior
to the Second Redetermination pursuant to Section 5.6(c) (First Redetermination,
Step 2)
  $ 50,000  
 
       
Value of Second Temporary Tax Adjustment pursuant to Section 5.6(c) (Second
Redetermination, Step 1)
    ($8,000 )
 
     
 
       
Temporary Tax Adjustment Balance pursuant to Section 5.6(d)
  $ 42,000  
 
     

Step 3: calculate Temporary Tax Adjustment Payment Balance pursuant to
Section 5.6(f):

         
Temporary Tax Adjustment Payment Balance (First Redetermination, Step 3)
  $ 35,000  
 
       
Temporary Tax Adjustment Payment (Second Redetermination, Step 4)
    ($8,000 )
 
     
 
       
Temporary Tax Adjustment Payment Balance (post Second Redetermination)
  $ 27,000  
 
     

3



--------------------------------------------------------------------------------



 



Step 4: calculate Temporary Tax Adjustment Payment pursuant to
Section 5.6(g)(i), (ii), or (iii):

         
Temporary Tax Adjustment Balance (Second Redetermination, Step 2)
  $ 42,000  
 
     
 
       
Temporary Tax Adjustment Payment Balance (First Redetermination, Step 3)
  $ 35,000  
 
       
Amount by which Temporary Tax Adjustment Balance is greater than $15,000
  $ 27,000  
 
     
 
       
Temporary Tax Adjustment Payment from REI to Unregco
    ($8,000 )
 
     

4



--------------------------------------------------------------------------------



 



Tax Allocation Agreement
Examples of Calculations Pursuant to Sections 5.6 (c), (d), (f), and (g).
(all amounts in $000)
Example 4
Facts:

1.   As a result of a Redetermination (“First Redetermination”) for the REI
Consolidated Group Consolidated Return for the year 1999 (a Pre-Distribution
Period), a Temporary Tax Adjustment (“First Temporary Tax Adjustment”) with a
negative value arises from an increase of $22,857 to items of expense from the
amount reported on the REI Consolidated Group Consolidated Return for the year
1999. The First Temporary Tax Adjustment is not an RES Temporary Tax Adjustment.
The First Redetermination is the first Redetermination that has occurred since
the effective date of the Tax Allocation Agreement, and the only Temporary Tax
Adjustment resulting from the First Redetermination is the First Temporary Tax
Adjustment.   2.   As a result of a Redetermination (“Second Redetermination”)
for the REI Consolidated Group Consolidated Return for the year 2000 (a
Pre-Distribution Period), a Temporary Tax Adjustment (“Second Temporary Tax
Adjustment”) with a positive value arises from a decrease of $28,571 to items of
expense from the amount reported on the REI Consolidated Group Consolidated
Return for the year 2000. The Second Temporary Tax Adjustment is not an RES
Temporary Tax Adjustment. No Redetermination with respect to an REI Consolidated
Group Consolidated Return occurred after the First Redetermination and before
the Second Redetermination. The only Temporary Tax Adjustment resulting from the
Second Redetermination is the Second Temporary Tax Adjustment.

Calculations for First Redetermination:
Step 1: calculate value of First Temporary Tax Adjustment pursuant to
Section 5.6(c):

         
First Redetermination increase to items of expense from the amount reported on
the REI Consolidated Group Consolidated Return for the year 1999
    ($22,857 )
 
       
Highest Federal Income Tax Rate applicable to corporations in effect during the
Pre-Distribution Period to which the Redetermination that produced such First
Temporary Tax Adjustment relates.
    35 %
 
     
 
       
Value of First Temporary Tax Adjustment
    ($8,000 )
 
     

1



--------------------------------------------------------------------------------



 



Step 2: determine Temporary Tax Adjustment Balance pursuant to Section 5.6(d):

         
The cumulative value of the Temporary Tax Adjustments that have occurred prior
to the First Redetermination pursuant to Section 5.6(c)
  $ 0  
 
       
Value of First Temporary Tax Adjustment pursuant to Section 5.6(c) (First
Redetermination, Step 1)
    ($8,000 )
 
     
 
       
Temporary Tax Adjustment Balance pursuant to Section 5.6(d)
    ($8,000 )
 
     

Step 3: calculate Temporary Tax Adjustment Payment Balance pursuant to
Section 5.6(f):

         
The cumulative value of the Temporary Tax Adjustment Payments that have occurred
prior to the First Redetermination pursuant to 5.6(f)(i)
  $ 0  
 
       
First Redetermination — Temporary Tax Adjustment Payment from REI to Unregco
(First Redetermination, Step 4)
    ($7,000 )
 
     
 
       
Temporary Tax Adjustment Payment Balance (post First Redetermination
    ($7,000 )
 
     

Step 4: calculate Temporary Tax Adjustment Payment pursuant to Section 5.6(g):

         
Temporary Tax Adjustment Payment Balance immediately before First
Redetermination
  $ 0  
 
       
Temporary Tax Adjustment Balance (First Redetermination, Step 2)
    ($8,000 )
 
     
 
       
Amount by which Temporary Tax Adjustment Balance is less than (-$1,000),
represented as a negative amount
    ($7,000 )
 
       
Temporary Tax Adjustment Payment from REI to Unregco
    ($7,000 )
 
     

2



--------------------------------------------------------------------------------



 



Calculations for Second Redetermination:
Step 1: calculate value of Second Temporary Tax Adjustment pursuant to
Section 5.6(c):

         
Second Redetermination decrease to items of expense from the amount reported on
the REI Consolidated Group Consolidated Return for the year 2000
  $ 28,571  
 
       
Highest Federal Income Tax Rate applicable to corporations in effect during the
Pre-Distribution Period to which the Redetermination that produced such
Temporary Tax Adjustment relates.
    35 %
 
     
 
       
Value of Second Temporary Tax Adjustment
  $ 10,000  
 
     

Step 2: determine Temporary Tax Adjustment Balance pursuant to Section 5.6(d):

         
The cumulative value of the Temporary Tax Adjustments that have occurred prior
to the Second Redetermination pursuant to Section 5.6(c) (First Redetermination,
Step 2)
    ($8,000 )
 
       
Value of Second Temporary Tax Adjustment pursuant to Section 5.6(c) (Second
Redetermination, Step 1)
  $ 10,000  
 
     
 
       
Temporary Tax Adjustment Balance pursuant to Section 5.6(d)
  $ 2,000  
 
     

Step 3: calculate Temporary Tax Adjustment Payment Balance pursuant to
Section 5.6(f):

         
Temporary Tax Adjustment Payment Balance (First Redetermination, Step 3)
    ($7,000 )
 
       
Temporary Tax Adjustment Payment (Second Redetermination, Step 4)
  $ 7,000  
 
     
 
       
Temporary Tax Adjustment Payment Balance (post Second Redetermination)
  $ 0  
 
     

3



--------------------------------------------------------------------------------



 



Step 4: calculate Temporary Tax Adjustment Payment pursuant to Section 5.6(g):

         
Temporary Tax Adjustment Balance (Second Redetermination, Step 2)
  $ 2,000  
 
       
Temporary Tax Adjustment Payment Balance (First Redetermination, Step 3)
    ($7,000 )
 
       
Needed value for Temporary Tax Adjustment Balance pursuant to Section 5.6(g)(ii)
  $ 0  
 
     
 
       
Temporary Tax Adjustment Payment from Unregco to REI
  $ 7,000  
 
     

4